Exhibit 10.2

 

S.Y. BANCORP, INC.

 

RESTRICTED STOCK UNIT

GRANT AGREEMENT

 

            This Restricted Stock Unit (" RSU") Grant Agreement (this
"Agreement" or "Award") dated as of _____________________, 20___ (the "Grant
Date"), is between S.Y. Bancorp, Inc. (the "Company") and
_______________________________ (the "Grantee").

 

RECITALS

 

A.        The Company adopted the S.Y. Bancorp, Inc. 2005 Stock Incentive Plan
(the "Plan").  The Plan is administered by the Compensation Committee of the
Board of Directors (the "Committee").

 

B.         The Committee has designated the Grantee as a Participant in the
Plan, and wishes to set forth in this Agreement the Grantee's a right to receive
up to that number of RSUs set forth herein.  Each RSU represents the right to
receive one share of the Company's Common Stock, subject to the terms and
conditions set forth in this Agreement and the Plan. 

 

AGREEMENTS

 

            The Grantee and the Company agree as follows:

 

            1.         Grant of Restricted Stock Units.  The Company grants to
Grantee _____________ RSUs (the "Maximum Number") on the terms and conditions
set forth below and in the Plan. 

 

            2.         Transfer Restriction. Until the delivery of shares of
Common Stock with respect to the RSUs in accordance with the terms of this
Award, the RSUs may not be sold, transferred, pledged, exchanged, hypothecated
or otherwise disposed of, other than by will or pursuant to the applicable laws
of descent and distribution.  Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of the RSUs not specifically permitted by the
Plan or this Award shall be null and void and without effect. 

 

            3.         Performance Restrictions; Vesting and Payment.  Except as
provided in Sections 4 and  5 below regarding Termination of Employment or a
Change of Control, if and to the extent that the performance criteria set forth
on Exhibit A attached hereto are met as of the end of the Performance Period, as
determined by the Committee, the resulting Applicable Percentage of the Maximum
Number of RSUs shall vest and become nonforfeitable.  Any RSUs that do not vest
in accordance with the foregoing provisions of this Section 3 shall terminate as
of the end of the Performance Period.  The Applicable Percentage shall be
determined by the Committee in March following the end of the Performance Period
and applied to the Maximum Number then rounded down to a whole number of shares,
and the resulting number of shares of Common Stock will be issued in
satisfaction of the Award before the end of that month.  Any such determination
by the Committee shall be final and binding.

 

            4.         Termination of Employment Prior to the End of the
Performance Period.  The following provisions shall apply in the event of
Grantee's Termination of Employment prior to the end of the Performance Period:

 

4.1       Except as expressly provided below in Sections 4.2 or Section 6, in
the event of Grantee's Termination of Employment for any reason prior to the end
of the Performance Period, the RSUs held by Grantee shall be automatically
forfeited by the Grantee as of the date of Grantee's Termination of Employment. 
Neither the Grantee nor any of the Grantee's successors, heirs, assigns or
personal representatives shall have any rights or interests in any RSUs that are
so forfeited.

 

            4.2       Notwithstanding Section 4.1, if a Grantee experiences a
Termination of Employment is the result of  (i) the Grantee's death, Disability
(as defined in the Company's long term disability Plan of general application),
or (ii) on or after age 60 (a "Qualifying Termination"), a pro rata portion of
Common Stock with respect to the RSUs shall be issued at the time set forth in
Section 3 above, as set forth below:

 

4.2.1    In the event of a Qualifying Termination prior to completion of the
Performance Period, the Applicable Percentage of RSUs shall be determined
through the end of the Performance Period in the same manner as it would for a
grantee who is still employed on that date, but that percentage shall be subject
to further adjustment equal to (i) the number of RSUs subject to the Award that
would have vested in accordance with Section 3 above (assuming no Termination of
Employment had occurred), multiplied by (ii) a service fraction, the numerator
of which is the number of full months the Grantee was employed or rendering
services following the Grant Date through the date of Grantee's Termination of
Employment, and the denominator of which is the number of months in the
Performance Period. Any RSUs that do not vest in accordance with the foregoing
provisions of this Section 4.2.1 shall terminate and be forfeited as of the end
of the Performance Period. 

 

4.2.2    Notwithstanding Section 4.2.1, if a 409A Change (as defined below)
occurs after a Qualifying Termination and prior to completion of the Performance
Period, upon the date of the 409A Change, the Grantee shall vest in a prorated
number of RSUs determined as described in Section 5 below, but multiplied by a
service fraction, the numerator of which is the number of full months the
Grantee was employed or rendering services following the Grant Date through the
date of Grantee's Termination of Employment, and the denominator of which is the
number of months in the Performance Period that expired between the Grant Date
and the 409A Change.  Such number of RSUs shall be paid in cash or by delivery
of shares of stock as provided in Section 5 below.  Any RSUs that do not vest
under this provision shall terminate and be forfeited as of the date of the
Change of Control.

 

            5.         Change of Control.  In the event a Change of Control
which also constitutes a change in ownership or effective control or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A of the Code (a "409A Change") occurs prior to both
completion of the Performance Period and a Termination of Employment (other than
a Qualifying Termination, which shall be governed by Section 4.2.2 above), a
number of RSUs shall become fully vested on the date of such 409A Change as if
all performance were at the Target performance level set out on Exhibit A for
the Performance Period. Absent a resolution of the Board consistent with Article
11 of the Plan to have the securities resulting from the Change in Control
substituted for the number of shares of Common Stock that would otherwise have
been issued based on such vesting, each vested RSU shall be converted to cash
based on the Fair Market Value received by shareholders of record for Common
Stock in the Change of Control, and within 5 days after the 409A Change, such
cash amount shall be paid to the Grantee. Any RSUs that do not vest under this
provision shall terminate and be forfeited as of the date of the Change of
Control.

 

            6.         Tax Withholding.  The Company (or Bank, as the employer)
shall withhold from wages otherwise due, or retain from any payment to Grantee
in respect of the RSUs, or take such other action which Company deems necessary
to satisfy any income or other tax withholding requirements as a result of the
vesting of RSUs and issuance of Common Stock related thereto.  Unless an
affirmative election is made by the Participant before the end of the
Performance Period (or Change in Control, if earlier) to remit already-owned
shares of Common Stock or a cash payment or to have amounts debited from other
wages due, or some combination thereof, Grantee shall be deemed to have elected
to satisfy any federal and state tax withholding requirements through a
reduction in the number of shares of Common Stock issuable upon vesting, equal
to their Fair Market Value based on the amount of withholding taxes reasonably
estimated by the Company to be due upon vesting.

 

            7.         Delay in Payment to Specified Employees.  Notwithstanding
anything herein to the contrary, the date of delivery of Common Shares (or cash
in lieu thereof if required hereby) to the Grantee shall be delayed if payment
would otherwise be required hereunder after Termination of Employment (other
than on account of Death) and before 6 months have elapsed from that termination
date, if the Grantee is a Specified Employee and the circumstances of payment
require delay under 409A of the Code. "Specified Employee" shall have the
meaning given in Treas. Reg. Section 1.409A-1(i) (or any successor thereto)
using the prior calendar year as the determination period.

 

            8.         Definitions.  Unless provided to the contrary in this
Agreement, the definitions contained in the Plan and any amendments thereto
shall apply to this Agreement.

 

            9.         Restrictions Imposed by Law.  Notwithstanding any other
provision of this Agreement, Grantee agrees that the Company will not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such exercise, delivery or payment would violate any law or
regulation of any governmental authority or any agreement between the Company
and any national securities exchange upon which the Common Stock is listed.

 

            10.       No Shareholder Status; No Dividends.  Grantee shall have
no rights as a shareholder with respect to any RSUs or shares of Common Stock
under this Agreement until such shares have been duly issued and delivered to
Grantee, and no adjustment shall be made for dividends of any kind or
description whatsoever or for distributions of other rights of any kind or
description whatsoever respecting the shares prior to such issuance.  Grantee
shall have no Cash Dividend Rights with respect to the RSUs. 

 

            11.       Modification, Amendment and Cancellation.  The Board of
Directors of the Company shall have the right unilaterally to modify, amend or
cancel this Award in accordance with the terms of the Plan.  This Award shall be
subject to adjustment for changes in the Company's capitalization as provided in
the Plan.

 

            12.       Provisions Consistent with Plan.  This Agreement is
intended to be construed to be consistent with, and is subject to, all
applicable provisions of the Plan, which is incorporated herein by reference. 
In the event of a conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall prevail.

 

 

S.Y. BANCORP, INC.

 

 

 

 

 

By:

         

Title:

         

Date:

         

GRANTEE:

 

 

 

 

 

[Name of Grantee]

 

(acknowledging receipt and conditions set out above)

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PERFORMANCE-BASED VESTING

 

Subject to Sections 4 and 5 of this Grant Agreement, the RSUs shall vest and
become nonforfeitable in the Applicable Percentage of the Maximum Number of
RSUs. The Applicable Percentage shall range from 0-100% and shall be determined
based on the Company's actual EPS Aggregate Annual Growth for the Performance
Period, plus the Company's Percentile ROAA Ranking for the Performance Period,
with the portion of the Applicable Percentage related to each performance
measure as set forth in the charts below:

 

Percentile ROAA Ranking

Applicable Percentage

Maximum: 90th or higher

50%

Target: 75th - 89th

25%

Minimum: 51st - 74th

10%

50th or below

  0%

Plus

     

EPS Aggregate

 

Annual Growth

Applicable Percentage

Maximum: 15% or higher

50%

Target:  10% - 14.99%

25%

Minimum:  5% - 9.99%

10%

Below 5%

 0%

 

For example, if at the end of the Performance Period the Committee determined
that the Company ranked above the 90th percentile to peers in ROAA, and had EPS
Aggregate Annual Growth of over 15%, the Applicable Percentage would be 100% and
the Maximum Number of RSUs would be converted to and paid in shares of Common
Stock.  The performance of the Company during the Performance Period shall be
measured against the base EPS for the fiscal year immediately prior to the start
of the Performance Period. 

 

Any RSUs that do not vest based on the performance requirements set forth in
this Exhibit A (and which have not previously terminated pursuant to the terms
of the Grant Agreement) will automatically terminate as of the last day of the
Performance Period. 

 

For purposes of the Award, the following definitions shall apply:

 

--          "EPS" means the diluted earnings per share of the Company as
determined for financial reporting purposes consistent with Financial Accounting
Standard 158, after any extraordinary items, if applicable.

 

--          "Beginning EPS" means the EPS for the fiscal year immediately
preceding the Grant Date.

 

--          "EPS Aggregate Annual Growth" means the total of the Company's EPS
for each of the years in the Performance Period, as compared to what such total
would be if the Company's Beginning EPS increased at a compound rate within the
Minimum, Target or Maximum ranges set out above each year in the Performance
Period.

 

            For example, if 2010's Diluted EPS were $1.67, then the Target level
Applicable Percentage would apply if the aggregate of 2011, 2012 and 2013
Diluted EPS were at least  $6.08 ($1.84 + $2.02 + $2.22-- exactly a 10% increase
each year over the prior year, with each year rounded to nearest cent) and not
at least $6.67 ($1.92 + $2.21 + $2.54-- exactly a 15% increase each year over
the prior year, with each year rounded to nearest cent), and then the Grantee
would have vested in 25% of the Maximum Number of RSUs granted.  Because of the
aggregation of all years in the measurement, good EPS growth in one year in the
Performance Period might be offset by lower EPS growth in another year, or vice
versa.  Based on the example above, if actual EPS for 2011, 2012, and 2013 were
$1.92 (15% over prior year), $2.30 (20% over prior year), and $2.30 (0% over
prior year), the sum of which is $6.52, the Grantee would have an Applicable
Percentage based on only Target level of performance (subject to additional RSUs
vesting as a result of the Company's Percentile Ranking). 

 

--          "Percentile Ranking" means the percentile ranking of the simple
average of the Company's Return on Average Assets (ROAA) for the years in the
Performance Period, as compared to the simple average ROAA of all public banks
with between $1 billion and $2.5 billion in total assets, as measured and
published by SNL Financial.

 

--          "Performance Period" means the period commencing on the January 1
immediately prior to the Grant Date and ending three years thereafter.

 

--          "ROAA" or Return on Average Assets" means the Company's (or peer
companies') net income divided by average assets for a calendar year, with
average assets determined based on assets as of the same reporting periods for
the Company as is used in determining average assets in SNL Financial's rankings
each year. 

 

The Committee shall make all determinations regarding the achievement of
Percentile ROAA Ranking and EPS Aggregate Annual Growth based on Company
financial statements as filed with the Securities and Exchange Commission, and
the peer group rankings based on publicly available information, and the
determination of the Committee shall be final and binding on all parties.

 

*          *          *          *          *

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------